DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-15 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 4/15/2021, 3/18/2022, and 05/31/2022 has been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “123-2” in Fig. 7 has been used to designate both “main body” and “lid”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The Specification recites “SUS” but does not define it as stainless steel. “SUS” is an acronym from Japanese Industrial Standards (JIS) (http://www.matsuikozai.com/en/steelstock/index.html).
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In claim 1 amend “skins” to recite –a skin surface—or –a patient’s skin--. 
Claim 4 recites the limitation “SUS." The Examiner suggests including the generic term –stainless steel--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the water.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the water” is one of or other than “sterilization water.”
Claim 3 recites the limitation “the water.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the water” is one of or other than “sterilization water.”
Claim 3 recites the limitation “the electrolysis.” There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “wherein the first material may be formed with a material less polluted than the second material by the sterilization water generated through the electrolysis.” It is the position of the Examiner that the scope of the claimed limitation and the structure of “a material less polluted” is unclear. 
Claims 4-6, and 12-15 are rejected due to their dependency on rejected claim 3.
Claim 7 recites the limitation “the water.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the water” is one of or other than “sterilization water.”
Claim 8-10 are rejected due to their dependency on rejected claim 7. 
Claim 8 recites the limitation ‘7’ shape.  It is unclear what shape is ‘7’ shape. For the purposes of compact prosecution the Examiner interprets the limitation to be –L-shaped.—
Claim 8 recites the limitations “the first heat dissipation part” and “the second heat dissipation part.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 11-15 recites the limitation “water.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “water” is one of or other than “sterilization water.”


Claim limitation 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function. 
Claim 1 recites “a mist processing part generating sterilization water by electrolyzing water in a water tank and spraying the generated sterilization water in the form of mists.” Page 9 of the Specification recites “the mist processing part 110 may be formed by including a water tank 111 containing raw water such as tap water, electrode modules 112 disposed inside the water tank 111 to transform the raw water to sterilization water through electrolysis, an ultrasonic oscillator 113 generating mists in fine particulate state by applying vibrations to the sterilization water generated by the electrode modules 112, and a  mist  outlet 117  through  which  mists  generated  by  the ultrasonic oscillator 113 are released.” 
 The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2016/0331308) in view of Park (KR101296735 B1), and in further view of Oh (KR101747913 B1).
Regarding claim 1, Zhou teaches a beauty device having a function of [hydrogen sterilization] water spray ([Abstract] specimen dispensing device to dispense specimens from removable dispensers for the purpose of treating skin of a user. [0111] the specimen can be liquid) and a function of providing temperature stimulation to skins ([0020] heating or cooling), the device comprising:
 a mist processing part generating [sterilization water by electrolyzing water in a water tank and spraying the generated sterilization water] in the form of mists (Fig. 19 includes a dispenser 14…[0159] the specimen can be dispensed directly onto the target skin without staying on surface 12, for example through a spray function, whereas the specimen 19 is dispensed from the outlet 15 through a spray action and directly upon the target skin area of the user of the dispensing device 10); 
a temperature stimulation processing part applying temperature stimulation to skin using a thermoelement ([0483] device10 can be used as skin care product where the surface 12 can also be a skin treatment member Figs 16-20 which can deliver any or all of the physical means of heating, or cooling…[0229] thermal excitation circuits 331 may heat the specimen 3302 contained in the conduit 3301) ;
 a power supply part supplying an electric power ([0018] control unit may further include means for power supply and charging functions); 
an input part receiving an operation command (171 information storage component included in and electrically coupled to the control unit 17 [0166] It stores information related to how to control the dispensing of specimen 19 from dispenser 14, such information can be, but not limited to, software or firmware, device operation data, user skin information data, user personal and biometrics information, dispenser identification data, date, time, season, and other user-specific data such as preference, schedule, reminder message and avoidance. Such stored information may be updated as needed, by user, by a manufacturer, by a skin care specialist, by a dermatologist, or by a health care professional); and 
a controller (control unit 17) controlling the mist processing part [and the temperature stimulation processing part] in response to the operation command inputted through the input part ([0165] the dispensing of specimen 19 from the dispenser 14 can be entirely or partially controlled by the electronic control unit 17), wherein a housing forming an external appearance may be formed in a portable manner (Figs 16-20).
While the device of Zhou generally provides for temperature control (cooling or heating and [0299] After specimen 3302 dispensing, the heating may stop to allow conduit 3301 and the specimen 3302 to cool down, and to allow more specimen to replenish the space within the conduit 3301 for the next dispensing event of specimen 3302 by heating), it does not explicitly teach the controller controlling the temperature stimulation processing part in response to the operation command inputted through the input part. 
However, Park teaches a device within the same field of invention (beauty device comprising a temperature stimulation processing part with a thermoelement element) and the controller controlling the temperature stimulation processing part (wherein when a user selects a hot or cold stimulus through the switch unit 102, the microcomputer 131 recognizes a switch input signal for a hot or cold stimulus, To the PWM generator 132, a control signal for causing the thermoelectric element 110 to supply the thermal or cold heat corresponding to the thermal head 110 to the head 107.  The microcomputer 131 outputs a control signal for the hot or cold stimulation to the PWM generation unit 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller to control the temperature stimulation processing part for the purposes of delivering the proper temperature to the device (e.g lower the temperature of the skin to maintain the elasticity of the skin and raise the temperature of the skin to open the pores, thereby removing the ageing keratin , waste materials and sebum). 
While Zhou provides for spraying and provides for a liquid tank it does not teach generating sterilization water by electrolyzing water in a water tank. 
However, Ho teaches a device within the same field of invention (beauty device and mist processing device) comprising a mist processing part generating sterilization water by electrolyzing water in a water tank ([0001] The present invention relates to a device capable of providing hydrogen sterilization water (hydrogenated water and / or sterilized water) which can be carried and used for cosmetics in the form of a mist, and more specifically to a device for sterilizing hydrogen sterilized water by means of an ultrasonic vibrator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid dispenser 14 of Zhou to provide for a mist processing part generating sterilization water by electrolyzing water in a water tank for the purposes of achieving a sterilized liquid for hygiene and safety to users as taught by Ho [0012] . 
Regarding claim 2, Zhou in view of Park and Oh teaches the limitations of claim 1 as previously rejected above. While Zhou teaches its thermoelement thermally contacts the liquid stored in the water tank ([0229]) it does not teach wherein the thermoelement includes a Peltier device.  
However, Park teaches wherein the thermoelement is a Peltier device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoelement of Zhou such that it is a Peltier device since it would provide for cooling or heating as taught by Park. Furthermore, Zhou provides for cooling or heating. 
Claim(s) 3, 4, 7, 8, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2016/0331308) in view of Park (KR101296735 B1), Oh (KR101747913 B1), and in further view of Kim (2021/0290430).
Regarding claim 3, Zhou in view of Park and Oh teaches the limitations of claim 2 as previously rejected above. Zhou does not teach wherein the thermal contact is realized through a first heat dissipation part of first material directly contacting the water stored in the water tank of the mist processing part and a second heat dissipation part of second material interposed between one surface of the Peltier device and the first heat dissipation part, wherein the first material may be formed with a material less polluted than the second material by the sterilization water generated through the electrolysis.
However, Kim teaches a device within the same field of invention (beauty device that sprays coolant and a temperature stimulation processing part [Abstract]) wherein a first heat dissipation part of first material directly contacts the water stored in the water tank ([0172] the reservoir 1100 may be made of steel or stainless steel). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first heat dissipation part of first material directly contacting the water since the material has a pressure resisting characteristic [0172].
With respect to the second heat dissipating part of second material, Park teaches a [second] heat dissipating unit 120 whereby one side of unit 120 contacts the Peltier device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second heat dissipating device such that it is interposed between the one surface of the Peltier device and the water tank since the controller can control the heat dissipating unit so that the temperature of the head can be  controlled within the range of -5 ° C to +45 ° C (Park, page 2). Furthermore, Zhou provides for heating or cooling. 
Regarding claim 4, Zhou in view of Park and Oh and Kim teaches the limitations of claim 3 as previously rejected above. Kim teaches wherein the first material includes SUS material ([0172] the reservoir 1100 may be made of steel or stainless steel). The combination does not teach the second material includes aluminum material. 
However, aluminum is a well-known conductive material as evidenced by Levinson (2008/0077211) [0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture impermeable layer since it has been held to be within the general skill of a worker in the art the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Zhou in view of Park and Oh teaches the limitations of claim 1. Zhou teaches wherein the housing includes a handle part graspable by one hand of a user (proximal portion of the device is considered to be the handle), and a head part protruded from an upper end of the handle part to one lateral surface, wherein one side of the head part is disposed with a skin contact member configured to apply a temperature stimulation to skin by being contacted to the skin (the head that is protruded from an upper end of the handle includes the skin treatment head 1900 with one or more electrodes 1903).
Zhou does not explicitly teach wherein the housing includes a pillar shaped handle part and wherein the head part is protruded to both lateral surfaces wherein one side of the head part is disposed with a raw water inlet to allow water to be poured into the water tank of the mist processing part. 
However, Kim teaches  a device within the same field of invention (beauty device that sprays coolant and a temperature stimulation processing part [Abstract]) wherein the device includes a pillar-shaped handle and wherein the head part is protruded from an upper end of the handle part to both lateral surfaces (Fig. 3) wherein one side of the head part is disposed with a raw water inlet to allow water to be poured into the water tank ([0179] the cooling device 10000 may include a reservoir receiving unit. [0369]-[0370] Fig. 9 illustrates a hose connected to the cooling device 10000, and a coolant storage tank). 
Therefore, it would a have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head part in Zhou such that the other side of the head part protrudes and is disposed with a raw water inlet for the purposes of replenishing the reservoir as taught in Fig. 9 and [0370] of Kim. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a pillar-shaped handle since it would be more ergonomic.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Zhou in view of Park, Oh, and Kim teaches the limitations of claim 7 as previously rejected above. Zhou generally provides for a generally ‘L-shaped’ water tank and mist outlet (Fig. 19). Oh provides for a water inlet (211) and outlet (221) in an L shaped water tank (Fig. 6).  Kim provides for a water inlet (see claim rejection 7). 
The combination does not teach the raw water inlet across an upper space of the handle part and the upper end of the handle part is formed with a mist outlet toward a direction formed with the raw water inlet.
However, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to rearrange the mist outlet such that it is toward a direction formed with the raw water inlet since shifting the position of the water inlet would not have modified the operation of the device, and has been held that
rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Claim 11 teaches the same limitations of claim 7 as previously rejected above. 
Claim 12 teaches the same limitations of claim 7 as previously rejected above. 
Claim 13 teaches the same limitations of claim 7 as previously rejected above. 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2016/0331308) in view of Park (KR101296735 B1), Oh (KR101747913 B1), and in further view of Levinson (2008/0077211).
Regarding claim 5, Zhou in view of Park and Oh teaches the limitations of claim 3. While Park generally provides for a heat pipe it does not teach wherein the second heat dissipation part is so disposed as to accommodate a cooling liquid therein.
However, Levinson teaches a device within the same field of invention (a beauty device comprising a temperature stimulation processing unit) comprising a heat dissipation part is so disposed as to accommodate a cooling liquid therein (Fig. 6A [0044] heat exchanging elements 300a-g including a fluid chamber. [0059] The fluid chamber 610 can be configured to accept fluid coolants, such as water, glycol, a synthetic heat transfer fluid, oil, refrigerants, air, carbon dioxide, nitrogen, and argon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipation part in view of Levinson to include a cooling liquid in the heat dissipation part of Park for the purposes of further reducing the temperature of the skin (during cooling) as taught by Levinson [0052].
Regarding claim 6, Zhou in view of Park, Oh, and Levinson teaches the limitations of claim 5. Levinson teaches wherein the heat dissipation part is so disposed as to be tight-sealed by closing a lid after pouring the cooling liquid into an inner space (Fig. 6A illustrates cooling element 302a is fluidicly sealed by cover 301a).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2016/0331308) in view of Park (KR101296735 B1), Oh (KR101747913 B1), Levinson (2008/0077211), and in further view of Kim (2021/0290430).
Claim 14 teaches the same limitations of claim 7 as previously rejected above. 
Claim 15 teaches the same limitations of claim 7 as previously rejected above. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2016/0331308) in view of Park (KR101296735 B1), Oh (KR101747913 B1), Kim (2021/0290430), and in view of Kelleher (2015/0057701). 
Regarding claim 9, Zhou in view of Park, Oh, and Kim teaches the limitations of claim 7. Zhou teaches comprising a light emitting part formed with the skin contact member to output a predetermined light through the transparent window (Fig. 20 of Zhou teaches LEDs 2003 may emit optical radiation towards a user's skin. [0483] discusses surface 12 can also be a skin treatment member, as illustrated from FIG. 16 through FIG. 20, which can deliver any or all of the physical means of, ultrasonic vibration, sub-sonic vibration, electrical voltage or current application, heating, cooling, light emission, air blowing, brushing, tapping, shaking, pulsating or scrubbing). 
Zhou does not teach a transparent window along a surrounding of the skin contact member.
However, Kelleher teaches a device within the same field of invention (therapy device comprising a light emitting part). Kelleher’s device includes an energy transducer configured to provide light energy at one or more wavelengths [Abstract] and provides a transparent window along a skin contact member ([0133] The energy transmission surface 140 can be substantially transparent to the desired electromagnetic energy transmitted by the energy transducer module 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a transparent window along a surrounding of the skin contact member to allow for the transmission of energy from the energy transducer module 120 without significantly hindering the desired energy type or wavelength from reaching the treatment tissue [0133] as taught by Kelleher. 
Regarding claim 10, Zhou in view of Park, Oh, Kim, and Kelleher teaches the limitations of claim 9. Zhou teaches wherein the light emitting part outputs a specific wavelength of light useable for skin beauty ([0495] LEDs 2003 may have one or more optical wavelengths between 300 nm to 1 mm). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794         
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794